Citation Nr: 0813864	
Decision Date: 04/25/08    Archive Date: 05/01/08

DOCKET NO.  04-05 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating decision of the 
Regional Office (RO) that granted the veteran's claim for 
service connection for PTSD, and assigned a 50 percent 
evaluation for it.  The veteran disagreed with the assigned 
rating.  By decision dated in July 2005, the 
Board denied the veteran's claim for a rating in excess of 50 
percent for PTSD.  He appealed this determination to the 
United States Court of Appeals for Veterans Claims (Court) 
which, by Order dated June 8, 2006, granted a Joint Motion 
for Partial Remand.  In May 2007, the Board remanded the 
claim for additional development of the record.

The Board notes that the July 2005 decision also denied 
service connection for hypertension.  The Joint Motion noted 
that the parties sought to dismiss this claim.  Accordingly, 
this decision is limited to the issue set forth on the cover 
page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In its May 2007 remand, the Board, among other things, 
directed the RO to obtain VA outpatient treatment records 
since December 2003.  There is no indication in the record 
that a request for the VA records was made.  The Board notes 
that during the December 2007 VA psychiatric examination, it 
was reported that the veteran was being treated for a 
psychiatric disability at the VA.  The necessity for 
obtaining the outpatient records is enhanced by the fact that 
there are divergent Global Assessment of Functioning scores 
in the record.  In this regard, the Board notes that the 
outpatient treatment records currently on file reflect Global 
Assessment of Functioning scores ranging from 30 to 55.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the Court.  The 
Court has stated that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board also notes that the VA has received correspondence 
from Neil D. Jamieson, Jr., an attorney.  The VA has, 
pursuant to a request from Mr. Jamieson (along with a release 
signed by the veteran), furnished a copy of the veteran's 
claims folder to him.  There is nothing in the record, 
however, establishing that the veteran has designated Mr. 
Jamieson to be his representative for his VA claim.  

Additionally, in a recent decision, the Court held that for 
an increased-compensation claim, 38 U.S.C.A. § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id.  
To ensure notice compliance, a letter providing this 
information should be provided to the veteran on remand.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO/AMC for action as 
follows:

1.  Send the veteran notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) advising the veteran that, to 
substantiate a claim for a higher 
rating, he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on 
his employment and daily life.  The 
notice must also provide examples of 
the types of medical and lay evidence 
that he may submit (or 
ask the Secretary to obtain) that are 
relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Obtain and associate with the 
claims file any pertinent records 
adequately identified by the veteran, 
including any relevant VA medical 
records from the Togus VA Medical 
Center, to include the Saco clinic, 
dating since December 2003.

3.  The RO/AMC should advise the veteran 
that he currently does not have a 
representative for his claim before the 
VA, and furnish the appropriate form to 
him so that he may, if he so desires, 
appoint a representative.

4.  Following completion of the above, 
the RO/AMC should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



